In re Davis, Randy; — Plaintiff(s); Applying for Motion to Enforce Order of this Court dated June 4, 1999; Parish of Jefferson 24th Judicial District Court Div. “I” Number 95-4667; to the Court of Appeal, Fifth Circuit, Number 97-KH-0762.
Motion to Enforce granted. The district court is ordered to comply with this *557Court’s earlier order, see State ex rel. Davis v. State, 99-1007 (La.6/4/99), 743 So.2d 1246, within thirty days, if it has not done so already. The district court is further ordered to provide this Court with proof of compliance.